Citation Nr: 1444557	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-49 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable rating for a chest scar.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, anxiety, and depression.

3. Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, April 2011, and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before the undersigned in a video-conference hearing in June 2014.  A transcript of the hearing was associated with the file.

Although the Veteran only made a claim for PTSD, the record contains diagnoses of adjustment disorder, depression, and anxiety disorder, as well.  The scope of his claim includes any diagnosed mental disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The issues of service connection for an acquired psychiatric disorder, an increased initial rating for coronary artery disease, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows the Veteran has one 18.5 centimeter scar on his chest but it is neither painful nor unstable.



CONCLUSION OF LAW

The criteria for a compensable rating for a scar on the chest have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2011, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claim and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations of the chest scar in February 2012 and March 2013.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate for this decision.  The Board finds that there is no additional development necessary for this claim.  The development ordered on remand should not affect the disposition of the scar claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's scar symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided, VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Scars are rated under 38 C.F.R. § 4.118.  Specifically, the Veteran's scar on his chest was rated under Diagnostic Code 7805.  That Diagnostic Code directs the disability be analyzed under the diagnostic code which most closely addresses the symptoms.  See 38 C.F.R. § 4.118.  Diagnostic Code 7804 most closely addresses the Veteran's disability, as a scar other than on the head, face, or neck.  Id.  Under this diagnostic code, a 10 percent rating is for one or two scars that are unstable or painful and a 20 percent rating is for three or four unstable or painful scars.  38 C.F.R. § 4.118 DC 7804.  The maximum 30 percent requires five or more unstable or painful scars.  Id.

Service connection was granted for the chest scar, effective June 16, 2011.  The issue before the Board is whether higher ratings have been warranted at any point since that date.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence shows that the scar on the Veteran's chest has never been found to be unstable or painful.  The February 2012 VA examiner measured the scar as 18 centimeters by one and a half centimeter.  The examiner recorded that there was no tenderness.  Similarly, the VA examiner in March 2013 recorded an 18.5 centimeter scar, which was neither painful nor unstable.  The examiner also noted no functional impact from the scar.  

During the Board hearing, the Veteran reported the skin around the scar was tender at times.  However, he has not reported the scar itself was painful or that there was loss of skin over the scar to indicate instability.  Even if his report could be construed as the equivalent of a painful scar; his testimony is outweighed by the fact that he has not reported this symptom, or pain, to examiners and examiners have found no pain.  Based on the evidence, the chest scar is not unstable or painful and does not warrant a compensable rating.  See 38 C.F.R. § 4.118, DC 7805-7804.  

In compliance with Schafrath, all applicable diagnostic codes have been considered; however, the Veteran's scar could not receive a compensable rating under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The scar is not on his head, face, or neck so Diagnostic Codes 7800 and 7801 are not applicable.  See 38 C.F.R. § 4.118 (2007).  The scar is less than 929 square centimeters, so Diagnostic Code 7802 is also not applicable.  See id.  There is no evidence of limitation of function of the affected part due to the scar; Diagnostic Code 7805 is not applicable.  See id.  There is also no evidence of any skin disorder other than a healed scar, which could be rated under a different diagnostic code.  See id.    

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's scar are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address irregularity, instability, and pain in scars.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The preponderance of the evidence is against a compensable rating for the Veteran's chest scar.  See 38 C.F.R. § 4.118.  As such, the benefit of the doubt is inapplicable and the claim must be denied.  See 38 C.F.R. § 4.3.


ORDER

An initial compensable rating for the chest scar is denied.


REMAND

Additional development is needed for the Veteran's claims.  First, in the 2013 VA examination and the Board hearing, the Veteran reported a psychological stressor from personal assault in service.  VA must send the Veteran notice specific to a stressor based on personal assault.  38 C.F.R. § 3.304(f)(5).  

The VA examiner reported in June 2013 that the Veteran did not have congestive heart failure; however, later in the examination report she indicated that he had chronic congestive heart failure.  It is also not clear whether the examiner found that the heart disease rendered the Veteran unemployable.  Clarification is required.

There have been no opinions as to whether the psychiatric disabilities other than PTSD are related to service, including his reported stressors.

Next, the Veteran reported receiving Social Security Administration (SSA) disability for coronary artery disease.  VA must obtain those records in association with the claim for an increased rating.  38 U.S.C.A. § 5103A.  The claim of TDIU is inexplicably intertwined with the claim for an increased rating for coronary artery disease and is also remanded.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notification letter for PTSD claims based on personal assault.  Allow the Veteran a reasonable amount of time to provide additional evidence.

If additional evidence is provided, request verification from the service department or other development as needed.

2. Ask the examiner who conducted the June 2013 VA examination to clarify whether the Veteran has chronic congestive heart failure.  

The examiner should also provide an opinion as to whether the service connected heart disease would prevent the Veteran from keeping employment for which he would otherwise be qualified.

The examiner should provide reasons for the opinions.

If further examination is needed, this should be arranged.

3. Afford the Veteran a VA examination to determine whether any of the psychiatric disabilities diagnosed during the appeal period are related to disease or injury in service, including his reported stressors.

The examiner should review the record and provide reasons for the opinion.

4 Obtain the Veteran's Social Security records and associate them with the claims file.  Requests for federal records should continue until the records are obtained or deemed unavailable.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


